DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 That the amendment to the claim languages filed on or about 10/24/21 has been fully considered and made of record.  Claims 1-20 are now pending in that 5, 7, 13  and 14 are nonelected and are subject of rejoinder. 

Claims rejoinder
Claims 5, 7 and 13-14 directed to an allowable system. Pursuant to the procedures set forth in MPEP § 821.04(b), claims above, directed to the allowable system, previously withdrawn from consideration as a result of a restriction requirement,  claims  5, 7  and13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104 as require all the limitations of an allowable system.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement have Species IA-IC as set forth in the Office action mailed on 4/06/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Objections
	Claims 5, 7, 13-14 are objected to because of the following informalities: 
	Claim 5 is a redundant of that as set forth in base claim 1 (see line 2-3 of claim 1) and should be deleted.
	“wherein said chip handling head from said chip placement or bonding station is capable of picking “ (claim 7, lines 1-2) lack proper antecedent basis and should be changed to:--“ wherein said chip placement further comprises a chip handling head  configured  to pick”—
“wherein said pick and place tool or flip chip bonder further comprises a chip sitting levitation station with a chip acoustic levitation stand for holding a chip from said chip supply station” (claim 13, lines 1-3) should be changed to:--“wherein said chip handling station further comprises a flip chip bonde , said  flip chip bonder comprises a chip sitting levitation station with a chip acoustic levitation stand  configured to hold a chip of the set of chips that supply from said chip supply station”--.
wherein said chip supply station has a set of chip receiving heads placed on a moving conveyor belt, which links said chip supply station with said chip placement or bonding station (claim 14, line 1-2) should be changed to:-- further comprising  a chip placement and a bonding station interconnect to said chip supply station, wherein  said chip supply station includes a set of chip receiving heads placed on the moving conveyor belt, which links said chip supply station with said chip placement and bonding station”--.  Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the pending claim objection set forth above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibata et al (8142611) or Cheung et al (20050274457) considered closest art but lacking of “a set of chip receiving heads with a levitation mechanism placed on a moving conveyor belt under said chip supply station to catch and float a chip of the set of chips without touching a front bonding surface of the chip after the chip is detached” as set forth in details in base claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt